Citation Nr: 0306473	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  01-01 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a separate, additional rating for service-
connected left knee disability other than arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1943 to 
March 1946.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision in 
which the RO denied a rating in excess of 10 percent for 
degenerative joint disease of the left knee, to include 
consideration of the question of whether any separate .  The 
veteran filed a notice of disagreement in November 2000, and 
a statement of the case (SOC) was issued in December 2000.  
The veteran submitted a substantive appeal in January 2001, 
with no hearing requested.  

In  May 2001, the Board remanded the case to the RO for 
additional development and adjudication.  At that time, the 
Board indicated that the appeal comprised two issues, as 
indicated on the title page of this decision.  After 
completing the additional development and adjudicating the 
claims, the RO continued the denial of the claims, as 
reflected in the October 2002 supplemental SOC (SSOC).  
Hence, these matters have been returned to the Board for 
further appellate consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the issues on appeal has been 
accomplished.

2.  The veteran's arthritis of the left knee is manifested by 
objective evidence of left knee motion limited to no more 
than 5 degrees on extension, and no less than 115 degrees on 
flexion, and subjective complaints of pain.  

3.  As there is no medical evidence of instability, the 
record does not present a basis for assignment of a separate 
additional rating for any separate and distinct service-
connected left knee disability other than arthritis.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for left knee degenerative joint disease have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256, 
5260, 5261 (2002).

2.  The criteria for a separate, additional rating for 
service-connected left knee disability other than arthritis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5257 (2002); VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997); and VAOPGCPREC 9-98 (Aug. 14, 1998).  .


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim 
(38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)), as well as the 
duty to notify the claimant what evidence will be obtained by 
whom (38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

As evidenced by the May 2001 Board remand and the October 
2002 supplemental statement of the case, the veteran and his 
representative have been furnished the pertinent laws and 
regulations governing the claim and the reasons for the 
denial of the veteran's claim.  Hence, the Board finds that 
they have been given notice of the information and evidence 
needed to substantiate the claim, and, as evidenced by 
various letters soliciting information and/or evidence (see, 
e.g., RO's June 2001 notification), have been afforded 
opportunities to submit such information and evidence.  
Specifically, the October 2002 supplemental statement of the 
case notified the veteran that the evidence of record did not 
support an increased rating award or a separate compensable 
rating for a left knee disorder, as there was no evidence 
showing additional functional loss or a disorder other than 
arthritis or limitation of motion and/or painful motion.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
In the June 2001 letter, the informed the veteran and his 
representative of the notice and duty to assist provisions of 
the VCAA.   Moreover, that letter specifically notified the 
veteran that the RO would obtain Dubois VA Medical Center 
(VAMC) records, and requested that the veteran identify any 
other treatment for his left knee disorder.  The RO informed 
the veteran that it would make reasonable efforts to obtain 
records relevant to the veteran's claim and indicated that, 
if the veteran wanted to obtain other records (alluding to 
private records), specific information and a completed 
authorization for release was required.  The RO also 
identified the types of evidence pertinent to the question of 
an increased rating that the veteran could submit on his own, 
and invited the to submit a personal statement supportive of 
his claim.  

The Board also finds that all necessary development has been 
accomplished.  He has undergone two VA examinations, the 
reports of which are of record, and VA medical records have 
been provided and associated with the claims file.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been accomplished.  

Under these circumstances, the Board finds that adjudication 
of the claims on appeal at this juncture, without directing 
or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claims are ready to be considered on the merits.

I.  Factual Background

Historically, the veteran was granted service connection for 
left knee disability in 1947.  In January 1976, the RO 
assigned 10 percent rating for left knee arthritis under 
Diagnostic Code 5003.  

In conjunction with another claim, the veteran underwent VA 
examination in April 1998.  Range of motion of the left knee 
was from 5 to 130 degrees.  The left knee was stable to 
anterior/posterior and varus/valgus stress testing.  The VA 
examiner diagnosed mild osteoarthritis and status post mild 
blunt force trauma.

The veteran filed the pending claim for an increased rating 
of his left knee disability in July 2000.  The RO 
subsequently ordered VA examination of the left knee.  

On VA orthopedic examination in September 2000, the veteran 
reported a history of left knee pain.  He described stiffness 
in cold weather, but denied any swelling, heat or redness. He 
reported some instability and "give-away" feeling, but no 
locking.  The veteran also described fatigability but denied 
having specific flare-ups.  He denied any episodes of 
dislocation, recurrent subluxation, or constitutional 
symptoms.  On examination, range of motion in the left knee 
was reported to be slightly diminished in flexion.  Extension 
was full and motor examination was 4+/5+ and symmetrical.  
There was no ligament laxity demonstrated, and no 
discoloration or effusion.  The examiner noted crepitus over 
the anterior aspect of the left knee with flexion and 
extension, and some stiffness in flexion and extension.  The 
diagnostic impression was degenerative joint disease and 
status post service-connected injury of the left knee.  

In May 2001, the Board remanded to the RO for additional 
development and adjudication.  

Pursuant to Board remand instructions, the RO obtained the 
veteran's VA medical records from the Altoona VA Medical 
Center (VAMC).  Relevant records include a September 2000 x-
ray examination that revealed slight narrowing of the medial 
joint space of the left knee.  The reported impression was 
minimal degenerative changes.  The veteran was evaluated in 
November 2000 following his request for a cane.  The veteran 
reported his knees periodically "giving out," but not 
resulting in falls.  The VA physician observed tenderness in 
the medial aspect of both knees, mild decrease in range-of-
motion.  The VA physician reported that the knees appeared 
stable, with weakness in the left leg.  The VA physician 
diagnosed arthritis and muscle wasting of the left leg.  

In July 2001, the veteran submitted a statement from his 
treating physician J. Suvarnakar, M.D.  Dr. Suvarnakar stated 
that the veteran suffered degenerative joint disease of both 
knees.  

In September 2002, the veteran underwent VA orthopedic 
examination.  The VA examiner indicated extensive review of 
the claims file.  The veteran reported aches and pains of the 
left knee with occasional giving way.  The veteran reported 
using a cane for assistance in walking outdoors, and an 
inability to walk more than 200 feet without pain.  He 
experienced infrequent locking of the left knee, and no other 
significant problems or complaints.  The VA examiner observed 
that the veteran was using a cane at the time of examination, 
and could move around without any difficulty.  

On evaluation of the left knee, the VA examiner observed no 
inflammation, redness, edema, or effusion.  There was no pain 
on the medial joint line or the lateral joint line.  The VA 
examiner observed no instability of the knee 
anteroposteriorly, and varus/valgus testing did not produce 
instability.  The VA examiner perceived slight crepitus on 
the left side of the knee.  The VA examiner reported intact 
range-of-motion with no significant pain on extreme motion.  
The veteran demonstrated extension to 0 degrees and flexion 
to 115 degrees.  Citing x-ray examination in 2000, the VA 
examiner noted mild left-knee osteoarthritis.  The VA 
examiner concluded that there was no severe restriction in 
the veteran's range of motion and there was no instability of 
the left knee, including lateral and anteroposterior.  The VA 
examiner added that there was no functional impairment due to 
left knee disability and that daily activities were not 
hindered by the disability.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
to be considered when making disability evaluations.  See 
generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet .App. 
589 (1995).  However, where the question involves one for an 
increased rating, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Additionally, when evaluating musculoskeletal disabilities, 
VA may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  The provisions of 38 C.F.R. §§  4.40 and 
4.45 are to be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

In this case, the veteran currently has a 10 percent rating 
for degenerative joint disease of the left knee, under 
Diagnostic Code 5003.  His claim for an increased rating 
effectively encompasses a request for a higher evaluation for 
arthritis, as well as entitlement to a separate, additional 
evaluation for service-connected left knee disability other 
than arthritis.  

Regarding the veteran's left knee arthritis, the Board notes 
that, pursuant to Diagnostic Code 5003 degenerative 
arthritis, when established by X-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(here, Diagnostic Codes 5260 and 5261).  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 

As there clearly is no medical evidence of ankylosis 
(complete bony fixation) of the left knee, Diagnostic Code 
5256 is not applicable, and the Board will look only to the 
diagnostic criteria for limited knee motion.  

Pursuant to Diagnostic Code 5260, under which limitation of 
leg flexion is evaluated, the following evaluations are 
assignable:  for flexion limited to 45 degrees, 10 percent; 
for flexion limited to 30 degrees, 20 percent; and for 
flexion limited to 15 degrees, 30 percent.  Pursuant to 
Diagnostic Code 5260, under which limitation of leg extension 
is evaluated, the following evaluations are assignable:  for 
extension limited to 10 degrees, 10 percent; for extension 
limited to 15 degrees, 20 percent; for extension limited to 
20 degrees, 30 percent; for extension limited to 30 degrees, 
40 percent; for extension limited to 45 degrees, 50 percent.

The objective medical evidence indicates that the veteran has 
left knee motion limited to, at most, 5 degrees on extension 
(although since the filing of the 2000 claim for increase, 
extension has consistently been to zero degrees or described 
as "full") and no less than, 115 degrees on flexion.  
Moreover, the September 2002 VA examiner (the only examiner 
to explicitly comment upon the presence or absence of pain 
during examination) specifically observed that the veteran 
experienced no significant pain on extreme motion.  Based on 
this objective evidence of no more than slightly limited 
motion (see 38 C.F.R. § 4.71, Plate II), the criteria for a 
minimum compensable evaluation under either Diagnostic Code 
5260 or 5261 clearly are not met.  The veteran subjectively 
complains of experiencing pain, and the Board finds it 
conceivable that he may experience functional loss in 
addition to that shown objectively with repeated use of the 
knee or during flare-ups.  However, there simply is no 
showing of disabling pain (even during flare-ups or with 
repeated use) to such an extent as to indicate disability 
comparable to either flexion limited to 45 degrees or 
extension limited to 10 degrees, the levels of disability 
warranting assignment of the minimum compensable evaluation 
under Diagnostic Codes 5260 and 5261, respectively. 

As some pain and resulting limited motion is shown, 
assignment of the current 10 percent evaluation, but no more, 
under Diagnostic Code 5003 is appropriate.  Assignment of 
such an evaluation is fully consistent with the intent of the 
rating schedule to recognize painful motion as warranting at 
least the minimum evaluation for the joint.  See 38 C.F.R. 
§ 4.59; see also 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. 
App. at 205-7.   

Concerning the question of whether a separate, additional 
evaluation is assignable for separate and distinct left knee 
disability other than arthritis, the Board points out that 
the general rule against pyramiding is that evaluation of a 
single disability under more than one diagnostic code is to 
be avoided.  See 38 C.F.R. § 4.14.  However, separate 
evaluations are permitted for separate problems arising from 
the same injury if they do not constitute the same disability 
or same manifestation under 38 C.F.R. § 4.14.  See Esteban v. 
Brown, 6 Vet. App.  259, 261 (1994).  Specifically pertaining 
to knee disability, the General Counsel of VA held that a 
veteran who has arthritis and instability in his knees may 
receive separate ratings under Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
However, separate ratings are only warranted in these types 
of cases when the veteran has limitation of motion in his 
knees to at least meet the criteria for a zero-percent rating 
under Codes 5260 or 5261, or (consistent with DeLuca v. 
Brown, 8 Vet. App. at 204-7 and 38 C.F.R. §§  4.45 and 4.59) 
where there is probative evidence showing the veteran 
experiences painful motion attributable to his arthritis.  
See VAOPGCPREC 9-98 (Aug. 14, 1998). 

In this case, the veteran already is being compensated for 
left knee arthritis resulted in limited motion; hence, 
pursuant to the above-referenced authority, a separate, 
additional disability evaluation could be assigned, under 
Diagnostic Code 5257, for left knee knee instability.  In 
this case, however, there is no objective evidence whatsoever 
that the veteran experiences instability.  The medical 
evidence dated from April 1998 to September 2002 consistently 
demonstrates left knee stability on medical testing.  The 
cited evidence includes the April 1998, September 2000, and 
September 2002 VA examination reports as well as the report 
of an evaluation at a VA hospital in November 2000.  In the 
absence of objective evidence of instability, the Board finds 
that a separate, additional  rating under Diagnostic Code 
5257 is not warranted. 

Under these circumstances, the Board finds that the claim for 
a rating in excess of 10 percent for service-connected left 
knee arthritis, along with the claim for a separate, 
additional rating for service-connected left knee disability 
other than arthritis, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

A rating in excess of 10 percent for degenerative joint 
disease of the left knee is denied.

A separate, additional rating for service-connected left knee 
disability other than arthritis is denied.



		
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

